Citation Nr: 0332099	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the thoracic spine, including as secondary to 
service-connected degenerative disc disease at L5-S1. 

2.  Entitlement to service connection for degenerative 
disease of the cervical spine, including as secondary to 
service-connected degenerative disc disease at L5-S1. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1968 to 
February 1979, and from March 1979 to July 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for degenerative arthritis of the thoracic spine 
and denied service connection for degenerative arthritis of 
the cervical spine.  The veteran entered notice of 
disagreement with this decision in August 2001; the RO issued 
a statement of the case in October 2001; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in December 2001.  


REMAND

In this case, the veteran originally claimed service 
connection for "degenerative disease" of the thoracic spine 
and cervical spine, without clearly limiting the service 
connection claim only to degenerative joint disease or 
degenerative disc disease.  For example, the September 2000 
service connection claim mentioned both "DJD" (degenerative 
joint disease) and "degenerative disease" that had resulted 
in a herniated nucleus pulposus of the thoracic spine and 
spinal cord flattening of the cervical spine.  Medical 
evidence of record at that time included magnetic resonance 
imaging (MRI) studies reflecting diagnostic impressions of 
"degenerative disease" that included a herniated nucleus 
pulposus of the thoracic spine and spinal cord flattening of 
the cervical spine.  While in the December 2000 rating 
decision on appeal the RO addressed only the question of 
direct service connection for "degenerative arthritis," the 
veteran subsequently continued to mention both degenerative 
disc disease and degenerative arthritis, and presented 
medical evidence that pertained to "disc bulging."  The 
veteran's representative also appears to contend that service 
connection should be granted for "degenerative disc 
disease" of various parts of the veteran's spine.  The 
diagnostic impressions at the February 2003 VA examination 
were of "degenerative disc disease" of the thoracic spine 
and cervical spine.  For these reasons, the Board has 
recharacterized the issues on appeal to reflect that the 
veteran's claims for service connection for "degenerative 
disease" include requests for service connection for both 
"degenerative disc disease" and "degenerative arthritis."  
Upon remand, in a supplemental statement of the case, the RO 
should adjudicate the veteran's service connection claims on 
both bases. 

In addition, in a February 2002 VA Form 646, the veteran's 
representative alternatively contended that service 
connection for degenerative disease of the thoracic spine and 
cervical spine was warranted on a secondary basis (as 
secondary to service-connected lumbar spine disability of 
degenerative disc disease at L5-S1).  Upon remand, in a 
supplemental statement of the case, the RO should provide the 
veteran a copy of the regulatory provisions of 38 C.F.R. 
§ 3.310 (2002) governing secondary service connection, and 
should also adjudicate his claims for service connection for 
degenerative disease of the thoracic spine and cervical spine 
on this theory of secondary service connection.  

The February 2003 VA examination report reflects what appears 
to be an inaccurate history of in-service injury to the 
thoracolumbar spine in 1974 that is unsupported by the 
service medical records and other evidence of record.  The 
service medical records reflect that in 1974 the veteran 
injured the lumbosacral spine at the L5-S1 joint, and was 
found to have degenerative disc disease at L5-S1, for which 
service connection has already been established.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Boggs v. West, 
11 Vet. App. 334, 340 (1998).  The Court has held that, while 
an examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).   

Because of the February 2003 examiner's reliance on an 
inaccurate history of thoracolumbar injury in service in 
1974, and because the VA examiner did not diagnose whether 
the veteran had arthritis of the thoracic spine or the 
cervical spine, and did not have the opportunity to provide 
opinions regarding whether the currently diagnosed 
degenerative disc disease of the thoracic spine or cervical 
spine was etiologically related to (either caused or 
aggravated by) the veteran's service-connected disability 
(degenerative disc disease at L5-S1), the RO should request 
an addendum to that examination.  If the examiner who 
conducted the February 2003 VA examination is unavailable to 
offer the requested opinions in an addendum to the earlier 
examination, or determines that further examination is 
needed, the RO should schedule the veteran for additional 
examination of the thoracic spine and cervical spine.

In June 2003, in order to insure compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), the Board remanded to the RO the 
issues of entitlement to service connection for degenerative 
arthritis of the thoracic spine and entitlement to service 
connection for degenerative arthritis of the cervical spine.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand 
by the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders).  In July 2003, in an 
attempt to comply with the Board remand order, the RO sent 
the veteran a letter that included some notice of the VCAA 
requirements, including some notice regarding what evidence 
VA would obtain, and some notice to the veteran as to what 
evidence he should submit in order to substantiate his claims 
for service connection for degenerative disease of the 
thoracic spine and the cervical spine.  Because the claims 
for service connection encompass service connection for 
degenerative disease (not just arthritis) of the thoracic 
spine and cervical spine, and include the additional theory 
of secondary service connection, further notice to the 
veteran and assistance is required in this case. 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Another remand in this case is 
required to insure compliance with the notice and duty to 
assist provisions contained in 38 U.S.C.A. § 5103(a) and (b), 
that is, to insure that the veteran has been specifically 
notified of the evidence needed to substantiate his claims 
for service connection for degenerative disease of the 
thoracic spine and cervical spine, including on a secondary 
basis.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2002) as inconsistent with 38 U.S.C.§ 
5103(b)(1) (West 2002).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Because this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  The veteran may waive the right to notice and 
duty to assist required by the VCAA, although the record does 
not reflect that he has done so. 

Upon remand, the RO may consider including specific advice to 
the veteran and his representative that includes the 
following:

The medical evidence of record establishes that you 
have current disabilities of degenerative disc 
disease of the thoracic spine and cervical spine.  
What is not shown by the evidence in your case is 
that your currently diagnosed degenerative disc 
disease of the thoracic spine and cervical spine is 
etiologically related to, that is, either caused by 
or aggravated by, either an injury or disease 
during service or a service-connected disability.  
The February 2003 VA examination report appears to 
reflect an inaccurate history of in-service injury 
to the thoracolumbar spine in 1974 that is 
unsupported by the service medical records and 
other evidence of record.  The service medical 
records reflect that in 1974 you injured your 
lumbosacral spine at the L5-S1 joint, and were 
found to have degenerative disc disease at L5-S1, 
for which service connection has already been 
established.  

Direct service connection may be granted for a 
disability resulting from disease or injury 
incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  As chronicity of symptoms of 
thoracic spine or cervical spine degenerative joint 
disease or degenerative disc disease are not shown 
in service in your case, you should submit lay or 
medical evidence that shows any of the following: 
a) you incurred a thoracic spine or cervical spine 
injury in service; b) degenerative arthritis of the 
thoracic and cervical spine was manifest to a 
degree of 10 percent within one year of separation 
from active military service; 
c) symptoms of degenerative joint disease or 
degenerative disc disease of the thoracic spine and 
cervical spine have been continuous since discharge 
from service (including radiating pain, numbness, 
and tingling of the arms); and d) medical evidence 
that you are currently diagnosed with degenerative 
joint disease or degenerative disc disease of the 
thoracic spine and cervical spine that was caused 
by a reported thoracic or cervical spine injury or 
disease in service.  

You have also claimed that your current 
degenerative disease of the thoracic spine and 
cervical spine are secondary to your service-
connected degenerative disc disease at L5-S1.  
Service connection may be granted for a disorder 
found to be proximately due to, or the result of, a 
service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  A disorder is 
considered aggravated if it permanently increased 
in severity beyond a normal progression of the 
disease.  

In order to assist you, VA afforded you a VA 
examination (February 2003).  As the February 2003 
VA examination and etiology opinion in February 
2003 were based in part on an inaccurate history of 
thoracolumbar injury in service, did not diagnose 
whether you had arthritis of the thoracic spine or 
the cervical spine, and did not include opinions 
regarding whether your diagnosed degenerative disc 
disease of the thoracic or cervical spine was 
etiologically related to (either caused or 
aggravated by) your service-connected disability 
(degenerative disc disease at L5-S1), VA is 
requesting an addendum to that examination.  If the 
examiner who conducted the February 2003 VA 
examination is unavailable to offer the requested 
opinions in an addendum to the earlier examination, 
or determines that further examination is needed, 
VA will schedule you for additional examination of 
the thoracic spine and cervical spine.  

As the February 2003 VA examiner's etiology opinion 
was that your degenerative disc disease of the 
cervical spine (with pain) was not related to your 
thoracolumbar disorder, in order to substantiate 
your claim for direct service connection for 
cervical spine disability, you should obtain and 
submit a favorable medical opinion to the effect 
that it is at least as likely as not that your 
degenerative disc disease of the cervical spine was 
caused by a cervical spine injury or disease during 
service.  The best medical opinion evidence you 
could obtain and submit would be medical etiology 
opinions by an orthopedic specialist.  Otherwise, 
you should obtain and submit medical etiology 
opinions from a medical doctor.  You may also 
obtain and submit medical etiology opinions from 
other health care professionals, including a nurse, 
who have knowledge or experience in evaluating 
orthopedic disabilities, but the weight of their 
opinion may be less probative than that of a 
medical doctor or orthopedic specialist. 

VA advised you in June 2003 that you must give VA 
enough information about any records so that VA 
could request them for you.  As you have not 
identified any additional records, and VA is not 
aware of any additional evidence that would 
substantiate your claim for service connection, VA 
does not intend to attempt to obtain any additional 
evidence in your case.  If, however, you 
specifically identify any additional evidence, VA 
will attempt to obtain the evidence you identify.  

Accordingly, this issue is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R.        § 3.159 (2002).  The RO should also 
specifically notify the veteran of what evidence is 
required to substantiate his claims for service 
connection for degenerative disease of the thoracic 
spine and the cervical spine, including as 
secondary to service-connected degenerative disc 
disease at L5-S1, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent. 

2.  The RO should contact the VA examiner who 
conducted the January 20, 2003 VA spine 
examination, provide that VA examiner with the 
claims file, and request the VA examiner to review 
the relevant documents in the claims file.  Ask the 
VA examiner, following review of the relevant 
documents in the claims file, to supplement his 
earlier January 2003 report and medical opinions 
reflected in that report by answering the 
questions/opinion requests below, and to indicate 
in writing that such a review of the relevant 
documents in the claims file has been conducted.  
Alternatively, if the VA examiner who conducted the 
January 2003 examination and made a report is 
unavailable or requests that the veteran be 
reexamined, the RO should make arrangements with 
the appropriate VA medical facility(ies) for the 
veteran to be afforded another VA orthopedic or 
spine  examination to determine the nature of 
current disability of the thoracic spine and 
cervical spine, and to determine whether any 
diagnosed degenerative disease of the thoracic 
spine or cervical spine is etiologically related to 
service, or is etiologically related to (either 
caused or aggravated by) the veteran's service-
connected degenerative disc disease at L5-S1.  Send 
the claims folder to the examiner for review.  
Request the examiner to do the following:   

Please examine the veteran to determine 
the nature of current disability of the 
thoracic spine and cervical spine, and to 
determine whether any currently diagnosed 
degenerative disease of the thoracic 
spine or cervical spine is etiologically 
related to service, or is etiologically 
related to (either caused or aggravated 
by) the veteran's service-connected 
degenerative disc disease at L5-S1.  You 
should review the relevant documents in 
the claims file and indicate in writing 
that such review has been conducted in 
conjunction with the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by you should 
be conducted.  After examination of the 
veteran, you should render current 
diagnoses that specifically include 
whether the veteran has degenerative 
joint disease (or degenerative arthritis) 
and/or degenerative disc disease of the 
thoracic spine or the cervical spine.  

The examiner or reviewing physician 
should offer the following opinions:

A) If the veteran is currently diagnosed 
with degenerative arthritis of the 
thoracic spine or cervical spine, what is 
the most likely etiology of the diagnosed 
degenerative arthritis?

B) If the veteran is currently diagnosed 
with degenerative arthritis of the 
thoracic spine or cervical spine, is it 
at least as likely as not that the 
degenerative arthritis is etiologically 
related to any in-service injury or 
disease?  Please note an accurate history 
of in-service injury in 1974 to the 
lumbosacral spine at the L5-S1 joint, 
resulting in degenerative disc disease at 
L5-S1, for which service connection has 
already been established, but which does 
not include evidence of injury to the 
thoracolumbar spine, and the history of 
denial of in-service cervical spine 
injury.  

C) If the veteran is currently diagnosed 
with degenerative arthritis of the 
thoracic spine or cervical spine, is it 
at least as likely as not that the 
degenerative arthritis is etiologically 
related to (either caused or aggravated 
by) the veteran's service-connected 
degenerative disc disease at L5-S1?

D) If the veteran is currently diagnosed 
with degenerative disc disease of the 
thoracic spine or cervical spine, what is 
the most likely etiology of the diagnosed 
degenerative disc disease?

E) If the veteran is currently diagnosed 
with degenerative disc disease of the 
thoracic spine or cervical spine, is it 
at least as likely as not that the 
degenerative disc disease is 
etiologically related to any in-service 
injury or disease?  Please note an 
accurate history of in-service injury in 
1974 to the lumbosacral spine at the L5-
S1 joint, resulting in degenerative disc 
disease at L5-S1, for which service 
connection has already been established, 
but which does not include evidence of 
injury to the thoracolumbar spine, and 
the history of the veteran's denial of 
in-service cervical spine injury.  

F) If the veteran is currently diagnosed 
with degenerative disc disease of the 
thoracic spine or cervical spine, is it 
at least as likely as not that the 
degenerative disc disease is 
etiologically related to (either caused 
or aggravated by) the veteran's service-
connected degenerative disc disease at 
L5-S1?

You should provide a complete rationale 
for all conclusions and opinions.

3.  The RO should again review the record and 
readjudicate the issues of entitlement to service 
connection for degenerative disease of the thoracic 
spine and the cervical spine, including as 
secondary to service-connected degenerative disc 
disease at L5-S1.  The RO should consider any 
additional evidence added to the record since the 
October 2001 statement of the case, including a 
February 2003 VA examination report, and any 
addendum to that report or any additional 
examination report.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  The supplemental 
statement of the case should include the regulatory 
provisions at 38 C.F.R. § 3.310 regarding claims 
for secondary service connection.  Thereafter, the 
case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



